Order filed, November 11, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00601-CR
                               ____________

                    CASIMIR EME-ODUNZE, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No 6
                           Harris County, Texas
                      Trial Court Cause No. 1878875


                                   ORDER

      The reporter’s record in this case was due October 20, 2014. See Tex. R.
App. P. 35.1. On August 18, 2014, this court granted Patricia Palmer’s first
motion for extension of time to file the record until September 18, 2014. On
September 17, 2014, Patricia Palmer filed a second motion for extension of time
to file the record which was granted until October 20, 2014. The court has not
received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

      We order Patricia Palmer, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Patricia Palmer does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM